                                                                      JS-6

                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



JUAN VALENZUELA,                        No. CV 10-2428-DSF (DFM)

         Petitioner,                    JUDGMENT

            v.

L SMALL, Warden,

         Respondent.



      Pursuant to the Court’s Order Accepting the Final Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied and this action is
dismissed with prejudice.


DATED: June 14, 2019

                                   Honorable Dale S. Fischer
                                   UNITED STATES DISTRICT JUDGE
